Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22  of U.S. Patent No. 10,936,082. 

For example:
17/189,152
10,936,082
1. A method of determining command input to a machine responsive to gestures in three dimensional (3D) sensory space, the method comprising: determining a variance between a point on a set of observation information based on an image captured at time tl and a corresponding point on at least one of a set of 3D capsules fitted to another set of observation information based on an image captured at time t0 by: pairing point sets from points on a surface of the observation information with points on the 3D capsules, wherein normal vectors to points on the set of observation information are parallel to normal vectors to points on the 3D capsules; and determining the variance comprising a reduced root mean squared deviation (RMSD) of distances between paired point sets; and responsive to the variance, adjusting the 3D 



2. The method of claim 1, wherein adjusting the 3D capsules further includes improving conformance of the 3D capsules to at least one of length, width, orientation, and arrangement of portions of the observation information.  





Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22  of U.S. Patent No. 10,429,943. 

For example:
17/189,152
10,429,943
1. A method of determining command input to a machine responsive to gestures in three dimensional (3D) sensory space, the method comprising: determining a variance between a point on a set of observation information based on an image captured at time tl and a corresponding point on at least one of a set of 3D capsules fitted to another set of observation information based on an image captured at time t0 by: pairing point sets from points on a surface of the observation information with points on the 3D capsules, wherein normal vectors to points on the set of observation information are parallel to normal vectors to points on the 3D capsules; and determining the variance comprising a reduced root mean squared deviation (RMSD) of distances between paired point sets; and responsive to the variance, adjusting the 3D 

 

2. The method of claim 1, wherein adjusting the 3D capsules further includes improving conformance of the 3D capsules to at least one of length, width, orientation, and arrangement of portions of the observation information. 





Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25  of U.S. Patent No. 9,785,247. 
The present application claims the same subject matter of Systems and methods of tracking moving hands and recognizing gestural interactions, which is same as the US patent 9,785,247.  
For example:
17/189,152
9,785,247
1. A method of determining command input to a machine responsive to gestures in three dimensional (3D) sensory space, the method comprising: determining a variance between a point on a set of observation information based on an image captured at time tl and a corresponding point on at least one of a set of 3D capsules fitted to another set of observation information based on an image captured at time t0 by: pairing point sets from points on a surface of the observation information with points on the 3D capsules, wherein normal vectors to points on the set of observation information are parallel to normal 

wherein the control object moved between t0 and t1, improving alignment of the 3D capsules to the modified observation information by: determining variance between a point on another set of observation information based on the image captured at time t1 and a corresponding point on at least one of the 3D capsules fitted to the observation information based on the image captured at time t0 by: pairing point sets on an 
observation information of the control object with points on axes of the 3D capsules, wherein the observation information points lie on vectors that are normal to the axes; and determining a reduced root mean squared deviation (RMSD) of distances between paired point sets; and responsive to the variance adjusting the 3D capsules and determining a gesture performed by the 


2. The method of claim 1, wherein adjusting the 3D capsules further includes improving conformance of the 3D capsules to at least one of length, width, orientation, and arrangement of portions of the observation information. 


	

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25  of U.S. Patent No. 9,983,686. 
The present application claims the same subject matter of Systems and methods of tracking moving hands and recognizing gestural interactions, which is same as the US patent 9,983,686.  
For example:
17/189,152
9,983,686
1. A method of determining command input to a machine responsive to gestures in three dimensional (3D) sensory space, the method comprising: determining a variance between a 



    2. The method of claim 1, wherein adjusting the 3D capsules further includes improving conformance of the 3D capsules to at least one of length, width, orientation, and arrangement of portions of the observation information. 




Claims 1-22 would be allowable if they overcome the rejections above. 
Prior arts made of reference and not relied upon:

 Holtz (2013/0182902) teaches systems and methods for capturing motion in three-dimensional space;
Fahn et al. (2010/0329509) teaches method and system for gesture recognition.


None of the cited references teaches the claim limitations below. 
In the claims:
1.  “ pairing point sets from points on a surface of the observation information with points on the 3D capsules, wherein normal vectors to points on the set of observation information are parallel to normal vectors to points on the 3D capsules; and determining the variance comprising a reduced root mean squared deviation (RMSD) of distances between paired point sets; and responsive to the variance, adjusting the 3D capsules; and determining a gesture performed by the at least a portion of a hand based on the 3D capsules as adjusted; and interpreting the gesture as providing command input to a machine.,” including all limitations in the claim. 

21.  “pairing point sets from points on a surface of the observation information with points on the 3D capsules, wherein normal vectors to points on the set of {00789832.DOCX }Page 74 of 76Nonprovisional Patent Application Atty. Docket No. ULTI 1056-6 observation information are parallel to normal vectors to points on the 3D capsules; and determining the variance comprising a reduced root mean squared deviation (RMSD) of distances between paired point sets; and responsive to the variance, adjusting the 3D capsules; and determining a gesture performed by the at least a portion of a hand based on the 3D capsules as adjusted; and interpreting the gesture as providing command input to a machine,” including all limitations in the claim. 

22.  “pairing point sets from points on a surface of the observation information with points on the 3D capsules, wherein normal vectors to points on the set of observation information 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628